UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-7914 (Exact Name of Registrant as Specified in its Charter) Delaware (State of Incorporation or Organization) 84-0592823 (I.R.S. Employer Identification No.) 633 17th Street, Suite 1645, Denver, Colorado (Address of principal executive office) 80202-3625 (Zip Code) (303)296-3076 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to the filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting company þ Check whether the issuer is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No þ Shares of common stock outstanding on February 14, 2011: 1,706,543 1 Table of Contents EARTHSTONEENERGY, INC. FORM 10-Q INDEX PART I. FINANCIAL INFORMATION Page Item1. Financial Statements 4 Consolidated Balance Sheets: December 31, 2010 (Unaudited) and March31, 2010 4 Consolidated Statements of Operations: Three and Nine Months Ended December 31, 2010 and 2009 (Unaudited) 6 Consolidated Statements of Cash Flows: Nine Months Ended December 31, 2010 and 2009 (Unaudited) 7 Notes to Unaudited Consolidated Financial Statements: December 31, 2010 (Unaudited) 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3. Quantitative and Qualitative Disclosures About Market Risk 17 Item4. Controls and Procedures 17 PART II. OTHER INFORMATION Item1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item3. Defaults Upon Senior Securities 18 Item4. (Removed and Reserved) 18 Item5. Other Information 18 Item6. Exhibits 19 Signatures 20 2 Table of Contents FORWARD-LOOKING STATEMENTS This Current Report on Form10-Q, including information incorporated herein by reference, contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. The use of any statements containing the words "anticipate," "intend," "believe," "estimate," "project," "expect," "plan," "should" or similar expressions are intended to identify such statements. Forward-looking statements relate to, among other things: •our future financial position, including anticipated liquidity; •our ability to satisfy obligations from cash generated from operations; •amounts and nature of future capital expenditures; •acquisitions and other business opportunities; •operating costs and other expenses; •wells expected to be drilled; •asset retirement obligations; •estimates of proved oil and natural gas reserves, deferred tax liabilities, and depletion rates; and •our ability to meet additional acreage, seismic and/or drilling cost requirements arising from acquisition opportunities. Factors that could cause actual results to differ materially from our expectations include, among others, such things as: •oil and natural gas prices; •our ability to replace oil and natural gas reserves; •loss of senior management or technical personnel; •inaccuracy in reserve estimates and expected production rates; •exploitation, development and exploration results; •the actual costs related to asset retirement obligations, and whether or not those retirements actually occur in the future; •a lack of available capital and financing; •the potential unavailability of drilling rigs and other field equipment and services; •the existence of unanticipated liabilities or problems relating to acquired properties; •general economic, market or business conditions; •factors affecting the nature and timing of our capital expenditures, including the availability of service contractors and equipment; •permitting issues, workovers, and weather; •the impact and costs related to compliance with or changes in laws or regulations governing our oil and natural gas operations; •environmental liabilities; •acquisitions and other business opportunities (or the lack thereof) that may be presented to and pursued by us; •competition for available properties and the effect of such competition on the price of those properties; •risk factors consistent with comparable companies within our industry, especially companieswith similar market capitalization and/or employee census; and •other factors, many of which are beyond our control. Although we believe that the expectations reflected in such forward-looking statements are reasonable, those expectations may prove to be incorrect.As with comparable companies within our industry, there are numerous factors that could cause actual results to differ materially from our expectations.All forward-looking statements speak only as of the date made.All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the cautionary statements.Except as required by law, we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which it is made or to reflect the occurrence of anticipated or unanticipated events or circumstances. 3 Table of Contents PART I –FINANCIAL INFORMATION Item 1. Financial Statements Earthstone Energy, Inc. Consolidated Balance Sheets Page 1 of 2 December 31, March 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Joint interest and other receivables, net of $79,000 and $86,000 in allowance, respectively Other current assets Total current assets Oil and gas property, full cost method: Proved property Unproved property Accumulated depletion and impairment ) ) Net oil and gas property Support equipment and other non-current assets, net of $377,000 and $374,000 in accumulated depreciation, respectively Total non-current assets Total assets $ $ See accompanying notes to unaudited consolidated financial statements. 4 Table of Contents Earthstone Energy, Inc. Consolidated Balance Sheets Page 2 of 2 December 31, March 31, (Unaudited) Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Long-term liabilities: Deferred tax liability Asset retirement obligation Total long-term liabilities Total liabilities Shareholders’ Equity: Preferred stock, $.001 par value, 600,000 authorized and none issued or outstanding — — Common stock, $.001 par value, 6,400,000 shares authorized and 1,782,000 and 1,773,000 shares issued and outstanding, respectively Additional paid-in capital Treasury stock (75,000 and 65,000 shares, respectively); at cost ) ) Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. 5 Table of Contents Earthstone Energy, Inc. Consolidated Statements of Operations (Unaudited) Nine Months Ended Three Months Ended December 31, December 31, Revenues: Oil and gas sales $ Well service and water disposal revenue Total revenues Expenses: Oil and gas production Production tax — Well servicing expenses Depreciation and depletion Accretion of asset retirement obligation Asset retirement expense — — General and administrative Total expenses Income from operations Other income (expense): Interest and other income Interest and other expenses ) Total other income (expense) ) ) Income before income taxes Current income tax expense (benefit) ) ) Deferred income tax expense Total income tax expense Net income $ Per share amounts: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted See accompanying notes to unaudited consolidated financial statements. 6 Table of Contents Earthstone Energy, Inc. Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended December 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and depletion Deferred tax expense Accretion of asset retirement obligation Share based compensation Change in: Accounts receivable, net Other current assets ) Accounts payable and accrued liabilities ) Net cash provided by operating activities Cash flows from investing activities: Oil and gas property ) ) Support equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Purchase of treasury shares ) ) Net cash used in financing activities ) ) Cash and cash equivalents: Increase (decrease) in cash and cash equivalents ) Balance, beginning of year Balance, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $
